Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on November 28, 2018.  Claims 1-20 are submitted.


Allowable Subject Matter
Claims 1-20 are allowed, numbered as originally filed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 13 and 17 are allowable because the best prior art of record or that encountered (USPN. 8,504,540, Olszewski), fails to disclose or suggest detecting by a reader of a plurality of data accessors which includes one or more readers and one or more writers, that a particular lock of a first collection of one or more locks associated with a first data object is held by another data accessor, using, by the first reader, after checking a blocking indicator, a second lock associated with the first data object to obtain read access to the first data object, wherein the second lock is not a member of the first collection and setting, by the first writer, the blocking indicator to prevent another reader from using the second lock to obtain read access to the first data object, as claimed including other claim provisions.
Claims 2-12, 14-16 and 18-20 depend from claims 1, 13 and 17 respectively, and are therefore allowable on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of locking methods:

2017/0308565 [Wingdings font/0xE0] shared/exclusive locks
 Best prior art, USPN. 8,504,540, Olszewski, teaches FIFO shared locks with concurrent reads and setting flags but lacks the highlighted claimed teaching indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






February 25, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158